In his appeal from the denial of relief under G. L. c. 211, § 3, Smith seeks an order from this court staying the execution of his sentence and allowing him to conduct discovery. He has already filed a notice of appeal from the probation violation and sentence.
To the extent that Smith is seeking an order staying the execution of his sentence pending appeal, he can file that request with a Superior Court judge or with a single justice of the Appeals Court. Erickson v. Commonwealth, 462 Mass. 1006 (2012). As to his claim that the trial judge erred in denying him discovery, and his request for a discovery order, this issue can be addressed in his direct appeal. Id. at 1006-1007 (appeal from final disposition of claims concerning probation violation proceeding lies in Appeals Court). The court’s superintendence power under G. L. c. 211, § 3, is reserved for extraordinary circumstances where, unlike the case here, adequate alternative remedies do not exist. Erickson v. Commonwealth, supra at 1006, citing McGuinness v. Commonwealth, 420 Mass. 495, 497 (1995).
The single justice did not err or abuse her discretion in declining to grant the petitioner relief pursuant to G. L. c. 211, § 3.

Judgment affirmed.